DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 8, 2022 has been entered.
  
Applicant has amended Claims 1, 3, and 4, and added Claim 5. Claims 1 – 5 are currently pending. 


Response to Arguments

Applicant’s arguments have been fully considered. 



Previous 112f interpretations are withdrawn due to applicant’s amendment. Unlike “compression mechanism”, “scroll compression mechanism” is understood by person of ordinary skill in the art to have a sufficiently definite meaning as the name for structure because “scroll” defines a structure. 

With regards to prior art rejections, applicant’s amendments overcome the previous grounds of rejection. New grounds of rejection are presented below incorporating the Iwanami reference, which teach the flange and discharge pipe arrangement recited in Claim 1. The Schillemeit reference is also relied on to teach the newly recited features of Claim 5. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (WO 2017/163809) in view of Iwanami et al. (hereafter “Iwanami” – US 2001/0029727).

With regards to Claim 1:

Sato discloses a compressor (Figures 3, 5) comprising:

a housing (housing 11, 12,13, Figure 5) forming a suction space (suction chamber C1, Figure 5) for a refrigerant gas inside;

a scroll compression mechanism (scroll compression mechanism 40, Figure 5) disposed in the housing and compressing the refrigerant gas flowing into the suction space (see English translation: “The compression mechanism 40 takes in and compresses the refrigerant that is sucked into the first storage space S1 and ;

an oil separation space (space 130, Figure 3) formed in the housing so as to extend in a gravitational direction, separating oil from the refrigerant gas compressed by the scroll compression mechanism, and guiding the refrigerant gas to a discharge pipe (discharge space 111, Figure 3); and

a cylindrical member (cylindrical member 120) disposed along an axis line of the oil separation space above the oil separation space in the gravitational direction (as seen in Figure 3), wherein the cylindrical member has a small-diameter section having a first outer diameter (small diameter outer portion 122),

a large-diameter section formed below the small-diameter section in the gravitational direction and having a second outer diameter larger than the first outer diameter (overhanging portion 123, see Figure 3, English translation: “The overhanging portion 123 is, for example, the outer diameter of the disc-shaped closing member 124 attached to the lower end in order to close the lower end of the inner cylindrical member 120, and the outer diameter of the inner cylindrical member 120 (the small outer diameter portion 122). It can be formed by being larger and smaller than the inner diameter of the outer member 110 (the diameter of the inner space). In this way, the swirling flow is further prevented from flowing into the region below the lower end of the inner cylindrical member 120 by the , and

an introduction inlet (openings 120A, 120B) formed in the small-diameter section and guiding the refrigerant gas to an internal space of the cylindrical member (see English translation: “It flows into the inside of the inner cylindrical member 120 from the opening 120a and the second opening 120b”), 

the oil separation space has a first space section in which the small-diameter section and the large-diameter section are disposed, the first space section having a first inner diameter larger than the second outer diameter (as seen in Figure 3, annular space 130 has a diameter larger than that of overhanging member 123, see English translation and flow arrows of oil), and a second space section (lower space 112) disposed below the first space section in the gravitational direction, and

the refrigerant gas compressed by the scroll compression mechanism flows into the first space section (see Figure 3 and English translation: “the oil-containing gas introduced into the internal space 111 through the gas introduction hole 114 passes through the annular space 130 as a downward swirling flow”).

the value of the second outer diameter divided by an inner diameter of the oil separation space is equal to or greater than 0.8 and is equal to or smaller than 0.9. However, the recited range of the value is regarded as a result effective variable and may be discovered through optimization within prior art conditions or through routine experimentation. In Sato, the large diameter section (overhanging portion 123) is said to be “smaller than the inner diameter of the outer member 110 (the diameter of the inner space)” (see English translation) such that the oil can flow through the gap between the large diameter section and the inner space to the oil reservoir (112) while simultaneously being large enough such that “the swirling flow is further prevented from flowing into the region below the lower end of the inner cylindrical member 120 by the overhanging portion 123” (see English translation). In other words, the size of the gap yields the recognized results of: if the gap is large, it lets oil through, and if the gap is small it suppresses flow of refrigerant gas through – with the desired effect being that the gap is large enough to let oil through, yet small enough to suppress flow of gas through. One of ordinary skill in the art reading the desired effects of Sato would have found it obvious to optimize the size of the gap between the larger diameter section and the inner diameter of the inner space to the recited range to yield such an effect as per MPEP 2144.05. Similarly, based on the above, a person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed range.

a flange section sealing the upper end opening of the oil separation space, and the flange section is provided with a recess into which a tip portion of a discharge pipe is inserted, the discharge pipe transporting the refrigerant gas guided from the internal space of the cylindrical member. Iwanami (Figure 9) teaches a scroll compressor with an oil separation chamber (11) including a cylindrical member (12). In Iwanami, the cylindrical member has a flange section (12b) sealing the upper end opening of the oil separation space and. Iwanami goes on to teach multiple arrangements of the flange and a discharge pipe, including one (Figure 9) in which the flange section is provided with a recess into which a tip portion of a discharge pipe (20) is inserted, the discharge pipe transporting the refrigerant gas guided from the internal space of the cylindrical member (see Paragraph 8 and Figure 9: “the outside discharge pipe 20 is inserted and fitted via another O ring 21 for seal to an inner bore of the composite joint-separator pipe 12”). MPEP 2143A teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, it would have been obvious to modify Sato by employing a flange on the cylindrical member (120 of Sato) and inserting a tip portion of a discharge pipe into the flange in order to yield the predictable result of securing the discharge opening of the cylindrical member to a discharge pipe in order to transport the compressed gas out of the compressor. 

With regards to Claim 3:

the refrigerant gas compressed by the scroll compression mechanism flows in from an upper part of the small-diameter section (flows in from introduction hole 114 which is on an upper part of small diameter outer portion 122, see Figure 3 of Sato), and the introduction inlet is formed at a lower end of the small-diameter section in the gravitational direction (as seen in Figure 3 of Sato, openings 120a, 120b lower than introduction hole 114 on the small diameter outer portion 122).

With regards to Claim 4:

The Sato modification of Claim 1 teaches the scroll compression mechanism is a mechanism compressing the refrigerant gas by a pair of a fixed scroll (fixed scroll 41, Figure 5 of Sato) and an orbiting scroll (movable scroll 42, Figure 5 of Sato) being disposed so as to face each other and the orbiting scroll being driven to revolve with respect to the fixed scroll (as seen in Figure 5 of Sato). 


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sato (WO 2017/163809) in view of Iwanami et al. (hereafter “Iwanami” – US 2001/0029727), further in view of Schillemeit et al. (hereafter “Schillemeit” – US 2008/0034784).

With regards to Claim 5:

the refrigerant gas compressed by the scroll compression mechanism flows into the first space section from a plurality of inflow ports formed in the housing, the plurality of inflow ports being disposed closer to an inner circumferential surface of the oil separation space than to the axis line and being disposed of offset from the axis line when the housing is viewed from a side of the scroll compression mechanism. As shown in Sato, only a single inflow port (114) is disclosed. Schillemeit (Figure 1) teaches a comparable compressor including an oil separation chamber, wherein the refrigerant gas compressed by the scroll compression mechanism flows into the first space section from a plurality of inflow ports (inlets 2, see Figure 1 and Paragraph 32: “The inlet includes two cylindrical apertures that are formed in parallel with respect to each other”) formed in the housing, the plurality of inflow ports being disposed closer to an inner circumferential surface of the oil separation space than to the axis line and being disposed of offset from the axis line when the housing is viewed from a side of the scroll compression mechanism (see Paragraph 20: “Preferably, the inlet can be established as one or several hole(s) arranged tangentially at the first chamber” – a tangential relationship would require an offset from the axis of the cylindrical member 9 of Schillemeit). The multiple inlets and tangential relationship aid in generating a swirling flow and facilitate oil separation (see Paragraph 38). MPEP 2143A teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, it would have been obvious to one of ordinary skill in the art to modify the system . 


Claims 1 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. (hereafter “Yamashita” – US 2014/0023542) in view of Obrist et al. (hereafter “Obrist” – US 2014/0348682), further in view of Sato (WO 2017/163809), further in view of Iwanami et al. (hereafter “Iwanami” – US 2001/0029727).

With regards to Claim 1:

Yamashita discloses a compressor (Figures 1, 2) comprising:

a housing (housing 1, 2) forming a suction space (between inlet port 4 and compression chambers 16) for a refrigerant gas inside (Paragraph 19);

a scroll compression mechanism (scroll compression mechanism 6) disposed in the housing and compressing the refrigerant gas flowing into the suction space (Paragraph 21);

an oil separation space (oil separation chamber 20) formed in the housing so as to extend in a gravitational direction, separating oil from the refrigerant gas compressed by the scroll compression mechanism (Paragraphs 25, 26), and guiding the refrigerant gas to a discharge pipe (outlet port 5); and

a cylindrical member (oil separator 26) disposed along an axis line of the oil separation space above the oil separation space in the gravitational direction (as seen in Figure 3), wherein the cylindrical member has a small-diameter section having a first outer diameter (small diameter portion 29),

an introduction inlet (holes 32) formed in the small-diameter section and guiding the refrigerant gas to an internal space of the cylindrical member (interior 33), 

the oil separation space has a first space section (chamber 20) in which the small-diameter section is disposed, and a second space section (oil reservoir 25) disposed below the first space section in the gravitational direction, and

the refrigerant gas compressed by the scroll compression mechanism flows into the first space section (via passage 24, see Paragraph 24).

Yamashita does not explicitly disclose a large-diameter section formed below the small-diameter section in the gravitational direction and having a second outer diameter larger than the first outer diameter and the first space section having a first inner diameter larger than the second outer diameter. Obrist (Figure 3) teaches a compressor (scroll spirals 13, 14) including an oil separator (29) a large-diameter section formed below the small-diameter section in the gravitational direction and having a second outer diameter larger than the first outer diameter and a first space section having a first inner diameter larger than the second outer diameter (as seen in Figure 3, oil separator 29 has a smaller diameter portion and a larger diameter tapered end portion). In both Yamashita and Obrist, the compressed refrigerant swirls around the small diameter portion of the cylindrical member (see Paragraph 10 of Yamashita). Although no rationale is provided in Obrist for the tapered larger diameter portion, Sato teaches a large-diameter section formed below the small-diameter section in the gravitational direction and having a second outer diameter larger than the first outer diameter (overhanging portion 123, see Figure 3) and provides rationale for including a larger diameter section on the lower portion of an oil separator (see English translation: “The overhanging portion 123 is, for example, the outer diameter of the disc-shaped closing member 124 attached to the lower end in order to close the lower end of the inner cylindrical member 120, and the outer diameter of the inner cylindrical member 120 (the small outer diameter portion 122). It can be formed by being larger and smaller than the inner diameter of the outer member 110 (the diameter of the inner space). In this way, the swirling flow is further prevented from flowing into the region below the lower end of the inner cylindrical . MPEP 2143A teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, given the teachings of Obrist and Sato, it would have been obvious to one of ordinary skill in the art to modify the system of Yamashita by adding a tapered baffle portion at the bottom end portion of the cylindrical member, as shown in Obrist, in order to yield the more effective oil separation taught by Sato. 

Yamashita does not explicitly teach the value of the second outer diameter divided by an inner diameter of the oil separation space is equal to or greater than 0.8 and is equal to or smaller than 0.9. However, the recited range of the value is regarded as a result effective variable and may be discovered through optimization within prior art conditions or through routine experimentation. In Sato, the large diameter section (overhanging portion 123) is said to be “smaller than the inner diameter of the outer member 110 (the diameter of the inner space)” (see English translation) such that the oil can flow through the gap between the large diameter section and the inner space to the oil reservoir (112) while simultaneously being large enough such that “the swirling flow is further prevented from flowing into the region below the lower end of the inner cylindrical member 120 by the overhanging portion 123” (see English translation). In other 

Yamashita does not explicitly teach a flange section sealing the upper end opening of the oil separation space, and the flange section is provided with a recess into which a tip portion of a discharge pipe is inserted, the discharge pipe transporting the refrigerant gas guided from the internal space of the cylindrical member. Iwanami (Figure 9) teaches a scroll compressor with an oil separation chamber (11) including a cylindrical member (12). In Iwanami, the cylindrical member has a flange section (12b) sealing the upper end opening of the oil separation space and. Iwanami goes on to teach multiple arrangements of the flange and a discharge pipe, including one (Figure 9) in which the flange section is provided with a recess into which a tip portion of a discharge pipe (20) is inserted, the discharge pipe transporting the refrigerant gas guided from the internal space of the cylindrical member (see Paragraph 8 and Figure 9: “the 

With regards to Claim 2:

The Yamashita modification of Claim 1 teaches the large-diameter section is formed in a tapered shape having an outer diameter gradually increasing from the first outer diameter to the second outer diameter from an upper side toward a lower side in the gravitational direction (see Figure 3 of Obrist, tapered lower portion of oil separator 29).

With regards to Claim 3:

The Yamashita modification of Claim 1 teaches the refrigerant gas compressed by the scroll compression mechanism flows in from an upper part of the small-diameter section (flows in from passage 24, Figure 1 of Yamashita which is on an upper part of small diameter outer portion 29), and the introduction inlet is formed at a lower end of the small-diameter section in the gravitational direction (as seen in Figures 1, 2 of Yamashita, holes 32 are lower than passage 24 on the small diameter outer portion 29). 

With regards to Claim 4:

The Yamashita modification of Claim 1 teaches the scroll compression mechanism is a mechanism compressing the refrigerant gas by a pair of a fixed scroll (fixed scroll 14, Figure 1 of Yamashita) and an orbiting scroll (movable scroll 15, Figure 1 of Yamashita) being disposed so as to face each other and the orbiting scroll being driven to revolve with respect to the fixed scroll (Paragraph 21 of Yamashita). 


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. (hereafter “Yamashita” – US 2014/0023542) in view of Obrist et al. (hereafter “Obrist” – US 2014/0348682), further in view of Sato (WO 2017/163809), further in view of Iwanami et al. (hereafter “Iwanami” – US 2001/0029727), further in view of Schillemeit et al. (hereafter “Schillemeit” – US 2008/0034784).

With regards to Claim 5:

the refrigerant gas compressed by the scroll compression mechanism flows into the first space section from a plurality of inflow ports formed in the housing, the plurality of inflow ports being disposed closer to an inner circumferential surface of the oil separation space than to the axis line and being disposed of offset from the axis line when the housing is viewed from a side of the scroll compression mechanism. As shown in Yamashita, only a single inflow port (24) is disclosed. Schillemeit (Figure 1) teaches a comparable compressor including an oil separation chamber, wherein the refrigerant gas compressed by the scroll compression mechanism flows into the first space section from a plurality of inflow ports (inlets 2, see Figure 1 and Paragraph 32: “The inlet includes two cylindrical apertures that are formed in parallel with respect to each other”) formed in the housing, the plurality of inflow ports being disposed closer to an inner circumferential surface of the oil separation space than to the axis line and being disposed of offset from the axis line when the housing is viewed from a side of the scroll compression mechanism (see Paragraph 20: “Preferably, the inlet can be established as one or several hole(s) arranged tangentially at the first chamber” – a tangential relationship would require an offset from the axis of the cylindrical member 9 of Schillemeit). The multiple inlets and tangential relationship aid in generating a swirling flow and facilitate oil separation (see Paragraph 38). MPEP 2143A teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, it would have been obvious to one of ordinary skill in the art to modify the system 


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Wednesday, March 23, 2022